t c memo united_states tax_court john and donna ringgold petitioners v commissioner of internal revenue respondent docket no 11961-01l filed date john and donna ringgold pro sese sylvia l shaughnessy for respondent memorandum findings_of_fact and opinion foley judge the issue for decision is whether respondent abused his discretion in determining to proceed with collection of petitioners’ tax_liability findings_of_fact on date john and donna ringgold petitioners executed and sent respondent form 4549-cg income_tax examination changes in which petitioners agreed to the immediate_assessment and collection of additional tax_liabilities for and the form set forth deficiencies additions to tax penalties and interest through date totaling dollar_figure in an accompanying letter petitioners offered to settle their entire tax_liability for dollar_figure ie the amount of the balance due excluding additions to tax penalties and interest and requested days from date to secure the necessary funds several weeks later mr ringgold asked respondent’s auditor whether the terms of his letter had been accepted the auditor responded affirmatively but was under the mistaken impression that petitioners’ letter was merely a request for a short-term extension of time to pay the liability on date the auditor prepared and sent to petitioners form 433-d installment_agreement for dollar_figure ie the entire amount of the liability per the audit report put a hold on the collection activity for days and closed the file as agreed on date respondent made an additional_assessment and on date sent petitioners a notice_of_federal_tax_lien filing and your right to a hearing under irc relating to petitioners’ tax_liability on date petitioners timely filed form request for a collection_due_process_hearing in which they contended that their tax_liability was satisfied pursuant to an offer_in_compromise the appeals officer reviewed the files and transcripts of account and determined that respondent had not received from petitioners form_656 offer_in_compromise or form 433-a collection information statement for individuals on date the appeals officer held a hearing with petitioners during which she explained to petitioners that settlement of tax_liabilities for less than the amount owed requires the completion of form_656 she informed petitioners that a binding settlement agreement had not been executed between petitioners and the auditor but that petitioners could discuss an offer_in_compromise or installment_agreement relating to petitioners’ tax_liability petitioners however declined to discuss these collection alternatives unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue by notice dated date respondent determined to proceed with collection in response petitioners while residing in san diego california filed a petition and amended petition on september and date respectively opinion petitioners’ sole contention is that they do not owe the liability for which the lien was recorded because they were given an offer_in_compromise in fact by the auditor respondent contends that petitioners and the auditor did not execute a binding agreement we agree with respondent the law regarding compromises is well established the regulations and procedures under sec_7122 provide the exclusive method of effectuating a compromise 648_f2d_1198 9th cir citing 278_us_282 revg on another issue tcmemo_1979_71 petitioners and the auditor did not enter into a binding agreement to compromise petitioners’ tax_liability first petitioners did not submit form 433-a for respondent to determine whether there was doubt as to collectibility see sec_301_7122-1 proced admin regs second petitioners did not submit an offer_in_compromise on the appropriate form ie form and were never notified in writing that an offer_in_compromise had been accepted 889_f2d_910 9th cir affg norman v commissioner tcmemo_1987_265 sec_301_7122-1 proced admin regs finally there was no mutual assent because the auditor misunderstood the nature of petitioners’ request see 108_tc_320 stating a prerequisite to the formation of a contract is an objective manifestation of mutual assent to its essential terms citing manko v commissioner t c memo affd without published opinion 208_f3d_205 3d cir accordingly respondent’s determination is sustained contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
